                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

OBIE OBIE MASANGO,                       : Case No. 3:18-cv-161
                                         :
       Plaintiff,                        : Magistrate Judge Sharon L. Ovington
                                         :
vs.                                      :
                                         :
OFFICER SCHWARTZ,                        :
                                         :
       Defendant.                        :


          NOTICE TO PRO SE PLAINTIFF OF MOTION TO DISMISS


      You are hereby notified that Defendant filed a Motion to Dismiss on November

14, 2019. (Doc. #20). You should receive a copy of the Motion directly from Defendant.

      Your response must be filed with the Court not later than December 9, 2019. If

you fail to file a timely response, Defendant’s Motion to Dismiss may be granted and

your case dismissed.

November 15, 2019                            s/Sharon L. Ovington
                                             Sharon L. Ovington
                                             United States Magistrate Judge
